In an action, inter alia, to recover moneys owed for goods "sold and delivered” to the defendant, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated June 28, 1988, as denied its motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that there are disputed issues of fact which preclude an award of summary judgment in the plaintiff’s favor (see, Mortimer v Lynch, 119 AD2d 558). Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.